DISMISS; and Opinion Filed April 28, 2017.




                                          S  In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01529-CV

   JUSTIN WERNER, REAGAN WERNER, AND JASON HANSELMAN, Appellants
                                V.
               LIQUID CAPITAL EXCHANGE, INC., Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-00831

                             MEMORANDUM OPINION
                        Before Justices Fillmore, Whitehill, and Boatright
                                   Opinion by Justice Fillmore
       On April 19, 2016, the trial court signed a default judgment awarding Liquid Capital

Exchange, Inc. liquidated damages in the amount of $570,425.53, attorney’s fees and expenses in

the amount of $2,982.22, and post-judgment interest. The awarded damages, attorney’s fees and

expenses, and post-judgment interest were assessed individually, jointly, and severally against

Justin Werner, Regan Werner, and Jason Hanselman.

       Justin and Regan Werner (collectively “the Werners”) filed a notice of appeal of the

default judgment on December 30, 2016. Hanselman filed a notice of appeal of the default

judgment on March 23, 2017. Because each of the notices of appeal appeared to have been

untimely filed, we questioned our jurisdiction over the appeal and requested letter briefs from the

parties addressing our jurisdiction. The Werners and Liquid Capital Exchange, Inc. responded to

our request; Hanselman did not respond.
       The timely filing of a notice of appeal is jurisdictional. Calce v. Dorado Expl., Inc., 309
S.W.3d 719, 730 (Tex. App.—Dallas 2010, no pet.). Under Texas Rule of Appellate Procedure

26.1, a notice of appeal must be filed no later than thirty days after the judgment is signed. TEX.

R. APP. P. 26.1. However, if any party timely requests findings of fact and conclusions of law as

authorized by rule 26.1(a)(4) or timely files a motion for new trial, a motion to modify the

judgment, or a motion to reinstate in accordance with Texas Rule of Civil Procedure 165a, the

notice of appeal may be filed up to ninety days from the date of judgment or, with a timely

extension motion, up to 105 days from the date of judgment. See id. 26.1(a), 26.3.

       The record indicates Hanselman timely filed a motion for new trial on May 18, 2016.

Accordingly, the deadline for filing a notice of appeal was July 18, 2016 or, with an extension

motion, August 2, 2016. See id. 26.1(a), 26.3. Other notices of appeal could be filed within that

time frame or up to fourteen days after the filing of the first notice of appeal. See id. 26.1(d).

The Werners’ notice of appeal, however, was not filed until December 30, 2016, and

Hanselman’s notice of appeal was not filed until March 23, 2017. Both notices of appeal are

untimely.

       Accordingly, we dismiss the appeal. See id. 42.3(a).




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE

161529F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JUSTIN WERNER, REAGAN WERNER,                          On Appeal from the 192nd Judicial District
AND JASON HANSELMAN, Appellants                        Court, Dallas County, Texas
                                                       Trial Court Cause No. DC-16-00831.
No. 05-16-01529-CV         V.                          Opinion delivered by Justice Fillmore.
                                                       Justices Whitehill and Boatright
LIQUID CAPITAL EXCHANGE, INC.,                         participating.
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        It is ORDERED that appellee Liquid Capital Exchange, Inc. recover its costs, if any, of
this appeal from appellants Justin Werner, Reagan Werner, and Jason Hanselman.


Judgment entered this 28th day of April, 2017.




                                                 –3–